tax_exempt_and_government_entities_division u i l department of the treasury internal_revenue_service washington d c q u o q q oct se-t ep le t rekkekreerereree keeeekrereereree legend taxpayer a ira x company b amount d amount e company c account k individual m state r state s - rrkrkkkrre a hoes a ae hone a hore rrr ere eee ene hodneeiee eee dear kreeekekekrerereereeree this is in response to your letter dated date as supplemented by correspondence dated date and date submitted on your behalf by your authorized representative in which you request a waiver of the day rollover requirement contained in sec_408 of the internal_revenue_code the code’ hakikarrrereere q u o q the following facts and representations have been submitted under penalties of perjury in support of your request taxpayer a an year old individual maintained an individual_retirement_arrangement ira x with company b while she resided in state r november in anticipation of moving to state s taxpayer a withdrew the balance from ira x and deposited that amount into her checking account documentation submitted with this request shows that company b issued a check dated november the gross amount of ira x at the time of the withdrawal was amount d on december account k with described individual m as her state s financial advisor company c with the assistance of individual m taxpayer a taxpayer a states that she deposited amount e into to taxpayer a in the net amount of amount e in taxpayer a states that in march ge individual m informed her that amount e had not been rolled over into an ira ina letter dated september jto taxpayer a from individual m in support of taxpayer a’s request for a waiver of the 60-day rollover requirement individual m acknowledged the receipt and deposit of the ira x funds in addition to other_amounts into account k on date individual m states that the failure to establish an ira was due to a miscommunication between himself and taxpayer a account statements submitted by taxpayer a shows that the ira funds continue to he held in account k based upon the foregoing facts and representations you request that the service waive the day rollover requirement with respect to the distribution of amount d from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual received the payment or distribution or krerereeerrerreere zwyuvovzuo2 ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at the time during the 1-year period ending in the day of such receipt such individual received any other amount described in sec_408 from an ira which was not included in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity and good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_408 of the code revproc_2003_16 i r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability or hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that she failed to complete a rollover to an ira within the 60-day rollover period due to a miscommunication between taxpayer a and individual m in opening account k and the failure to property ascertain that a portion of the funds deposited into account k represented ira assets therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d less amounts necessary to satisfy code sec_401 from ira x taxpayer a is granted a period of days from the date of this ruling to contribute amount d less required distributions to an ira provided all other errkeekeerekrerere requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount d less required distributions will be considered a rollover_contribution within the meaning of sec_408 of the code wsyyvousvae taxpayer a is over and therefore has attained her required_beginning_date for purposes of code sec_401 in this regard this ruling does not authorize the rollover of any portion of amount d that may be required to be distributed to taxpayer a by code sec_401 no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions concerning this ruling please contact hraki rarer rr arrer ahir iari hiir eee se et fd ras td sincerely yours signed joyor b floyd joyce e floyd manager employee_plans technical group enclosures deleted copy of letter_ruling notice
